Berdon, J.,
dissenting. Today the majority fails to recognize the problems of cross-racial identification1 *472by upholding the trial court’s refusal to allow an African-American defendant to waive his presence at a pretrial hearing. The defendant wanted to be excused *473from the courtroom before an identification witness was brought in to testify concerning a previous out-of-court identification of him. The defendant’s purpose was to avoid a suggestive, one-on-one confrontation with the witness. Defense counsel articulated his concerns and those of the defendant as follows: “Your honor . . . I believe if we turn around, look at everyone in the courtroom . . . [the defendant] is obviously the only black man in this courtroom. Miss Lopez [the identification witness] is going to come in. She knows that she is coming in to identify a black man. [She would] have no choice but to point her finger at Mr. Reddick [the defendant], who is sitting to my left. Put ... in Mr. Reddick’s own words, he is a . . . [sitting] duck .... We feel as though . . . she obviously will have no choice but to see Mr. Reddick.”
The majority predicates its decision on the proposition that the defendant was seeking at the pretrial hearing to suppress not only the out-of-court identification, but also any subsequent in-court identification by the witness at trial. We obviously read different records.
As the majority opinion notes, in the months prior to the hearing, the defendant’s former counsel filed two generic motions2 seeking to suppress any identification of the defendant by a witness. Before the court made a definitive ruling, however, trial counsel made it crystal clear that his motion to excuse the defendant from the courtroom during the suppression hearing was limited to the out-of-court identification of the witness. Putting all hyperbole aside, during argument on the oral motion to excuse the defendant, defense counsel stated: “Your honor . . . [a] further basis of my claim . . . [in] adopting this motion, I believe was [former *474defense counsel’s] motion—my intent here would be to attack the procedure that was used in previous identifications. Not an in-court identification right now.” (Emphasis added.) The trial court did not issue a definitive ruling until after this clarification was made by defense counsel. The trial court then denied the defendant’s request to absent himself from the courtroom during the proceedings.
It is only the majority of this court that has come up with the theory that the intent of the defendant at the pretrial hearing was to suppress an in-court identification before the jury. Indeed, the state in its brief conceded that the “identification issue concerned a photo array and the admissibility of the photo board as impermissibly suggestive. It did not focus initially on the witness identifying the defendant in court.” Subsequently, the state conceded that the trial court also understood that the scope of the motion was limited to the reliability of the out-of-court identification. The state wrote in its brief that “[the trial court] also noted that the thrust of the motion was based on the reliability of the photo identification, and that the identification of the defendant in court was not really at issue. His presence did not affect the reliability of the witness’ photo identification. Therefore, the trial court acted well within its discretion when it denied the defendant’s request.”3
*475The issue, then, is simply this: Whether the defendant has the right to be excused from a hearing on a pretrial motion to suppress an out-of-court identification in order to avoid a suggestive encounter with the identification witness when the defendant’s presence serves no state purpose.
In Singletary v. United States, 383 A.2d 1064, 1070 (D.C. App. 1978), the court held “that the defendant does have a right to waive his presence at a pretrial suppression hearing in a case such as this in which no legitimate interests of the government or of the defendant would have been prejudiced by the defendant’s absence . . . .” Indeed, the state in this case advances no purpose for requiring the defendant’s presence at the suppression hearing on the out-of-court identification.
The analysis for determining whether a pretrial identification by a witness is admissible is firmly established. “To determine whether a pretrial identification procedure, such as the photographic array in this case, violated a defendant’s due process rights, ‘the required inquiry is made on an ad hoc basis and is two-pronged: first, it must be determined whether the identification procedure was unnecessarily suggestive; and second, if it is found to have been so, it must be determined whether the identification was nevertheless reliable based on an examination of the “totality of the circumstances.” ’ State v. Theriault, 182 Conn. 366, 371-72, *476438 A.2d 432 (1980).” State v. Howard, 221 Conn. 447, 453, 604 A.2d 1294 (1992).
The majority suggests, however, that the defendant’s presence was necessary because if the trial court found that the photographic identification was unduly suggestive, it would have been required to determine whether the witness’ subsequent in-court identification would nonetheless be reliable under the totality of the circumstances. There are two answers to this unfounded claim. First, the practical: the trial court did not find in this case that the photographic array was unduly suggestive. Second, if the defendant’s presence was in fact necessary at any time during the suppression hearing, he could have been available instantly. The defendant made a very simple but critical request—that he be permitted to absent himself to avoid a suggestive encounter with the only eyewitness who could identify him as the culprit.
The only conceivable purpose for requiring the defendant’s presence at the pretrial suppression hearing was to carve the defendant’s physical characteristics into the mind of the identification witness so she could easily make a later in-court identification before the jury. To be sure, the state’s purpose was well served.4
*477The United States Supreme Court’s words in United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed. 2d 1149 (1967), are instructive in this case and bear repeating: ‘‘[Confrontation compelled by the State between the accused and the victim or witnesses to a crime to elicit identification evidence is peculiarly riddled with innumerable dangers and variable factors which might seriously, even crucially, derogate from a fair trial. The vagaries of eyewitness identification are well-known; the annals of criminal law are rife with instances of mistaken identification. Mr. Justice Frankfurter once said: ‘What is the worth of identification testimony even when uncontradicted? The identification of strangers is proverbially untrustworthy. The hazards of such testimony are established by a formidable number of instances in the records of English and American trials. These instances are recent—not due to the brutalities of ancient criminal procedure.’ The Case of Sacco and Vanzetti 30 (1927). A major factor contributing to the high incidence of miscarriage of jus*478tice from mistaken identification has been the degree of suggestion inherent in the manner in which the prosecution presents the suspect to witnesses for pretrial identification. A commentator has observed that ‘[t]he influence of improper suggestion upon identifying witnesses probably accounts for more miscarriages of justice than any other single factor—perhaps it is responsible for more such errors than all other factors combined.’ Wall, Eye-Witness Identification in Criminal Cases 26. Suggestion can be created intentionally or unintentionally in many subtle ways. And the dangers for the suspect are particularly grave when the witness’ opportunity for observation was insubstantial, and thus his susceptibility to suggestion the greatest.” Id., 228-29. The conundrums of suggestive identifications are not lessened because the one-on-one identification is the result of a court order.
It is absolutely clear that the admission of evidence concerning a pretrial identification procedure that was unnecessarily suggestive and resulted in an unreliable identification violates a person’s rights to due process under both the federal and state constitutions. See Stovall v. Denno, 388 U.S. 293, 87 S. Ct. 1967, 18 L. Ed. 2d 1199 (1967); State v. Howard, supra. The due process violation in this case is no less offensive simply because the suggestive identification resulted from the trial court’s insistence on the defendant remaining in the courtroom.
The harm caused by the trial court's refusal to excuse the defendant in this case is underscored because the identification witness’ description was far from exact. She was the only one of the several persons present at the time of the robbery who could identify the defendant. Accordingly, I would reverse the conviction and remand this case to the trial court for further proceedings.
*479I agree with the resolution of the notice issue in part I of the majority opinion. I would not reach the jury instruction issue in part II of the majority opinion.

 “It is well documented that cross-racial identification is less reliable than identification of one person by another of the same race. ‘[Considerable *472evidence indicates that people are poorer at identifying members of another race than of their own. . . . Moreover, counterintuitively, the ability to perceive the physical characteristics of a person from another racial group apparently does not improve significantly upon increased contact with other members of that race. Because many crimes are cross-racial, these factors may play an important role in reducing the accuracy of eyewitness perception.’ Note, ‘Did Your Eyes Deceive You? Expert Psychological Testimony on the Unreliability of Eyewitness Identification,’ 29 Stan. L. Rev. 969, 982 (1977). Elizabeth F. Loftus, in her classic treatise entitled ‘Eyewitness Testimony,’ wrote that ‘[i]t seems to be a fact—it has been observed so many times—that people are better at recognizing faces of persons of their own race than a different race.’ E. Loftus, Eyewitness Testimony (1979) pp. 136-37. She concluded, on the basis of an examination of studies made on the subject, that ‘[pjeople have greater difficulty in recognizing faces of another race than faces of their own race.’ Id., p. 139.” State v. Cerilli, 222 Conn. 556, 588-89, 610 A.2d 1130 (1992) (Berdon, J., dissenting).
Concern for the problems of cross-racial identification is well documented in our case law as well as by other social scientists. “We are painfully aware of miscarriages of justice caused by wrongful identification. Those experienced in criminal trial work or familiar with the administration of justice understand that one of the great problems of proof is posed by eyewitness identification, especially in cross-racial identification. . . . Judge Bazelon, dissenting in United States v. Butler, 636 F.2d 727 (D.C. Cir. 1980), cert. denied, 451 U.S. 1019, 101 S. Ct. 3010, 69 L. Ed. 2d 392 [1981], observed that many experts have concluded that convictions based solely on one eyewitness identification represent conceivably the greatest single threat to the achievement of our ideal that no innocent men shall be punished.” (Emphasis added; internal quotation marks omitted.) Brown v. Davis, 752 F.2d 1142, 1146 (6th Cir. 1985); see also Kampshoff v. Smith, 698 F.2d 581 (2d Cir. 1983). “Another important factor to be considered in assessing the reliability of an identification is whether the witness and the person identified are of the same or different races. In general, there is a much greater possibility of error where the races are different than where they are the same. Where they are different, there is more likelihood of error where the suspect belongs to a minority group and the witness to a majority group than there is in the opposite situation. Almost fifty years ago, it was said to be: ‘well known that, other things being equal, individuals of a given race are distinguishable from each other in proportion to our familiarity, to our contact with the race as a whole. Thus to the uninitiated American, all Asiatics look alike, while to the Asiatic all white men look alike.’ ” P. Wall, Eye-Witness Identification in Criminal Cases (2d Ed.) p. 122; A. Yarmey, The Psychology of Eyewitness Testimony (1979) pp. 130-31.


 Neither motion was addressed to the suppression of the identification of any specific witness, but they both sought to suppress all in-court and out-of-court identifications of the defendant by any witness.


 The majority, however, attaches significance to the fact that defense counsel limited the scope of its motion to suppress shortly after the trial court in its colloquy with defense counsel indicated that it was inclined to deny the motion. Even if defense counsel’s clarification had come after the trial court’s definitive ruling, the trial court could have corrected its decision if it was made on the erroneous assumption that the motion to suppress incorporated both in-court and out-of-court identifications. Once the clarification was made, justice demanded that the trial court consider whether the defendant could absent himself from the courtroom during that portion of the hearing concerning the admissibility of the photo identification.
The trial court and the majority also attach importance to the claim that this motion was heard during trial, not pretrial; therefore, the defendant *475had no right to be absent from the courtroom. This claim must fail for two reasons. First, from a technical point of view, the trial had not started. Practice Book § 956E, on which the majority relies, is limited to speedy trial analysis. Under double jeopardy analysis, a trial does not begin until the jury has been sworn. Crist v. Bretz, 437 U.S. 28, 98 S. Ct. 2156, 57 L. Ed. 2d 24 (1978). The jury may have been selected, but it was not sworn. Second, and more importantly, I can discern no practical consequence for distinguishing between whether it was a pretrial motion or one that would be heard during trial. The point of the matter is that the jury would not participate in either case.


 The following in-court identification occurred during the pretrial hearing:
“[The State]: Miss Lopez, based on your observations of the short black male at the bank that day, do you think you would recognize him if you saw him again?
“[The Identification Witness]: I think so.
“Q. Do you see him in this courtroom today?
“[Defense Counsel]: I object, Your Honor. I believe it’s a one-on-one identification. I believe it is unnecessarily suggestive, Your Honor. And, also, it—I am objecting to it due to the fact that our motion to exclude Mr. Red-dick from the courtroom was denied.
“The Court: Well, I’m going to overrule your objection. The objection goes to weight, not admissibility. The remarks you made, I will, however, consider on the motion itself.
“[Defense Counsel]: May I have an exception, Your Honor?
*477“The Court: Yes.
“[The State]: Miss Lopez, would you look around the courtroom, and do you see the person, the short person who told Sheila Carlquist to give him the dye pack; do you see him in the courtroom today?
“[The Identification Witness]: Um, yes.
“[The State]: And where do you see him?
“[The Identification Witness]: Sitting right there.
“[The State]: When you say right there, can you tell me what he has on?
“[The Identification Witness]: It’s a sky blue jacket.
“[Defense Counsel]: Your Honor, for the record, I will object again. I want the record to be clear that at this point Mr. Reddick is the only black man in the courtroom at the moment.
“[The State]: The record should reflect that it is the defendant she pointed out, I think, Your Honor.
“The Court: Yes, that is reflected.
“[The State]: What is your level of certainty the man you just pointed to in the sky blue jacket is the man who was the short male who robbed the bank that day?
“[The Identification Witness]: Positive.
“[The State]: Thank you. I don’t have any further questions.”